Citation Nr: 1626897	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-17 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a leg disability.  

2.  Entitlement to service connection for a knee disability.

3.  Entitlement to service connection for an acquired psychiatric disorder to include schizoaffective disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1979. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which declined to reopen a claim for service connection for an acquired psychiatric disorder, as well as denying service connection for arthritis of the knee and leg.  

In an October 2014 decision, the Board reopened the claim for service connection for an acquired psychiatric disorder and remanded the appeals for additional development.

In December 2010 the Veteran testified at a Decision Review officer hearing.  In July 2014 the Veteran also testified before the undersigned at central office hearing in Washington, D.C.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic leg disability was not manifest during service, arthritis was not manifest within one year of separation and no current leg pathology is shown to be related to service.

2.  A chronic knee disability was not manifest during service, arthritis was not manifest within one year of separation and no current knee pathology is shown to be related to service.


CONCLUSIONS OF LAW

1.  A leg disability was not incurred or aggravated by service and arthritis of the leg may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A knee disability was not incurred or aggravated by service and arthritis of the knee may not be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

The RO provided the required notice in a letter sent to the Veteran in April 2007.  The Veteran was informed of the information and evidence required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The April 2007 letter also informed the Veteran of the criteria regarding the assignment of effective dates and disability ratings.  

The case was last adjudicated in a June 2015 Supplemental Statement of the Case.
 
Regarding the duty to assist, the record contains the Veteran's service treatment records, VA medical records, the Veteran's lay statements, private treating source records, and statements from the Veteran's representative.

During the July 2014 hearing, the undersigned Veterans Law Judge elicited testimony from the Veteran.  The VLJ left the record open for a period of 60 days to allow for the submission of additional evidence.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103 (2015).

In the October 2014 remand, the Board directed VA to obtain a number of treatment records from non-VA sources.  In December 2014, VA sent a request for authorization for the release of medical records to the Veteran.  In January 2015, the Veteran provided authorizations, however, he did not complete several of the authorizations so that medical information could be released by his treatment providers.  In an April 2015 letter, VA informed the Veteran of the January 2015 authorizations that were not completed and requested that he complete the authorization forms.  

Thereafter, medical records from Graystone Hospital and St. Agnes Hospital were received by VA, however, the Veteran did not submit completed authorizations for the release of medical information from the other medical providers.  As VA could not request additional records without properly completed authorization forms, there was no further action the AOJ could take regarding this development.

Attempts to obtain the Veteran's service records from Fort Dix were noted in a letter to the Veteran dated April 2015.  Fort Dix informed the Appeals Management Center in February 2015 that they did not have records dating back as far as the requested records.  The letter to the Veteran informed him that Fort Dix did not have the records and that service treatment records were received from the National Personnel Records Center, but that psychiatric treatment records were not contained in this release.  Pursuant to 38 C.F.R. § 3.159(e), the Veteran was informed that he should submit or identify the location of relevant documents in his possession regarding psychiatric evaluation at Fort Dix and any other information that could support his claim such as buddy statements.  He was informed to provide the evidence and information as soon as he could otherwise a decision could be made on his claim after 10 days.   

The Board finds that there was substantial compliance with the October 2014 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was not afforded a VA examination in connection to his claim for service connection for a leg or knee disability.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The evidence of record is against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation.  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.




Laws and Regulations - Arthritis

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
For VA purposes, chronic diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  
With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Moreover, in certain cases, where a chronic disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis -Leg Disability

The Veteran contends that he injured his leg while on active duty.  The transcript is available and the testimony has been reviewed.  

At the July 2014 hearing, the Veteran testified that he injured his right knee while performing training involving a zip line.  However, the Board notes that a May 26, 2006 VA treatment shows the Veteran reported a seven year history of left leg pain.  The Veteran also reported at this encounter that he sustained an injury to his left leg in 1976, at which time he hyperextended his left knee. 

As noted above, the Board finds that the claimant is not a 'combat Veteran' and the regulations found at 38 U.S.C.A. § 1154(b) do not apply to his claim.

The service treatment records indicate that the Veteran sustained a head injury from a motor vehicle accident in December 1977.  The examiner noted that motor power in all extremities were within normal limits.

On separation, the Veteran's lower extremities were noted as normal.  See Report of Medical Examination dated January 1979.  The Veteran denied a history of swollen or painful joints, arthritis, or bone or joint deformity on separation.  See Report of Medical History dated January 1979.  Service treatment records do not contain any reports of treatment or complaints related to the left or right leg.  

An in-patient evaluation for competency dated September 1992 indicates that the Veteran's physical system was within normal limits.

An October 1993 decision from the Social Security Administration acknowledges the Veteran's severe impairments of schizoaffective disorder and polysubstance abuse disorder but does not indicate the presence of a left leg disorder.

VA Medical records from August 1993 to April 2006 do not contain any complaints of or treatment for a left leg disability, including arthritis.

A May 26, 2006 VA treatment note shows the Veteran reported "I think I have arthritis in my lower leg."  The treating source noted that the Veteran pointed to his tibia/fibula area and related that the symptoms of pain had persisted for more than 7 years and he provided no reason for seeking help after seven years of symptoms.  This treatment note indicates the Veteran "denied trauma," and notes the Veteran is a poor historian.  

Another May 26, 2006 VA treatment note shows a notation that the Veteran was presenting with a seven year history of left leg pain.  The Veteran reported at this encounter that he sustained an injury to his left leg in 1976 at which time he hyperextended his left knee.  The Veteran reported that since that time he had left knee pain and left lateral leg pain.  On examination, the Veteran had a full range of motion of the left leg and knee with crepitus noted on the left knee range of motion.

A June 2006 VA x-ray report shows the Veteran's left knee manifested degenerative findings mild relative to the Veteran's age.  There is a notation on this report that the Veteran denied a history of trauma.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of left or right leg pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board further finds that the service records, medical records, and lay testimony do not establish that arthritis of the left leg or any claimed arthritis of the right leg manifested during service or in the year after separation from service.  Furthermore, the Veteran did not have characteristic manifestations sufficient to identify a chronic pathology (arthritis) in service or within one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

As to the Veteran's assertion that it was his right leg that was injured in service and that he has experienced right leg symptoms since his discharge, the Board finds that this assertion is inconsistent with the May 2006 treatment note and the Veteran's reports made at that encounter.  

That same day, the Veteran reported to another treating physician that he sustained an injury to his left leg in 1976 at which time he hyperextended his left knee.  The Board finds that the Veteran's inconsistent statements weigh against a finding that his left or right leg symptomology and medical history occurred as he has reported.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

Additionally, the Board notes that the Veteran testified at the July 2014 hearing that his claim for a leg disability related to "gouty arthritis."  The Board notes that treatment records from the Baltimore VA show the Veteran is prescribed Allopurinol for the treatment of gout or kidney stones.  

However, the evidence of record is against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation of a right or left leg disability, including "gouty arthritis."  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Veteran's report of an onset of left or right leg pathology in service and any assertion of left or right leg problems since service are inconsistent with the contemporaneous service records, the Veteran's denial of pertinent pathology on separation, and the post-service records showing an onset of left leg and knee pain of a duration of seven years in May 2006.  Thus, these current assertions, which are significantly inconsistent with the service records, are not entitled to a finding of credibility.  

Based upon the more probative evidence of record, the Board concludes that a left or right leg disability was not manifest during service, or to a compensable degree within one year of service, and that such processes are not shown by competent evidence to be related to service.  In this regard, the Veteran's assertions that he has leg disability related to service are not competent as the diagnosis of a disability including gouty arthritis and the etiology of such are beyond the ability of a lay person to observe.  There is no competent evidence indicating that a leg disability is related to service.

A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis -Knee Disability

The Veteran contends that he injured his knee while on active duty.  The Veteran testified at the July 2014 hearing.  The transcript is available and the testimony has been reviewed.  

At the July 2014 hearing, the Veteran testified that he injured his right knee while performing training involving a zip line.  However, the Board noted above that a May 26, 2006 VA treatment note that the Veteran was presenting with a seven year history of left leg pain.  The Veteran also reported at this encounter that he sustained an injury to his left leg in 1976 at which time he hyperextended his left knee.  

As noted above, the Board finds that the claimant is not a 'combat Veteran' and the regulations found at 38 U.S.C.A. § 1154(b) do not apply to his claim.

The service treatment records indicate that the Veteran sustained a head injury from a motor vehicle accident in December 1977.  The examiner noted that motor power in all extremities were within normal limits.

On separation, the Veteran's lower extremities were noted as normal.  See Report of Medical Examination dated January 1979.  The Veteran denied a history of swollen or painful joints, arthritis, or bone or joint deformity on separation.  See Report of Medical History dated January 1979.  Service treatment records do not contain any reports of treatment or complaints related to the left knee.  

An in-patient evaluation for competency dated September 1992 indicates that the Veteran's physical system was within normal limits.

An October 1993 decision from the Social Security Administration acknowledges the Veteran's severe impairments of schizoaffective disorder and polysubstance abuse disorder but does not indicate the presence of a left knee disorder.

VA Medical records from August 1993 to April 2006 do not contain any complaints of or treatment for a left knee disability, including arthritis.

A May 26, 2006 VA treatment note shows the Veteran reported "I think I have arthritis in my lower leg."  The treating source noted that the Veteran pointed to his tibia/fibula area and related that the symptoms of pain had persisted for more than 7 years and he provided no reason for seeking help after seven years of symptoms.  This treatment note indicates the Veteran "denied trauma," and notes the Veteran is a poor historian.

Another May 26, 2006 VA treatment note shows a notation that the Veteran was presenting with a seven year history of left leg pain.  The Veteran also reported at this encounter that he sustained an injury to his left leg in 1976 at which time he hyperextended his left knee.  

The Veteran reported that since that time he had left knee pain and left lateral leg pain.  On examination, the Veteran had a full range of motion of the left leg and knee with crepitus noted on the left knee range of motion.

A June 2006 VA x-ray report shows the Veteran's left knee manifested degenerative findings mild relative to the Veteran's age.  There is a notation on this report that the Veteran denied a history of trauma.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran is competent to report observing symptoms of knee pain.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Board further finds that the service records, medical records, and lay testimony do not establish that arthritis of the left or right knee manifested during service or in the year after separation from service.  Furthermore, the Veteran did not have characteristic manifestations sufficient to identify a chronic pathology (arthritis) in service or within one year of discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

As to the Veteran's assertion that it was his right knee that was injured in service and that he has experienced right knee symptoms since his discharge, the Board finds that this assertion is inconsistent with the May 2006 treatment note and the Veteran's reports made at that encounter, which only referenced the left lower extremity.  Such statements are also inconsistent with the normal findings on separation examination and the Veteran's denial of any relevant symptoms or injuries in the corresponding medical history.  Accordingly, continuity of symptomatology is not shown.

Additionally, the Board notes that the Veteran testified at the July 2014 hearing that his claim for a leg disability related to "gouty arthritis."  The Board notes that treatment records from the Baltimore VA show the Veteran is prescribed Allopurinol for the treatment of gout or kidney stones.  

The evidence of record is against a finding that an in-service event, injury or disease occurred during the Veteran's period of active duty that would support a finding of incurrence or aggravation of a right or left knee disability, including "gouty arthritis."  As such, the second McClendon requirement is not satisfied, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Veteran's report of an onset of left or right knee pathology in service and any assertion of left or right knee problems since service are inconsistent with the contemporaneous service records, the Veteran's denial of pertinent pathology on separation, and the post-service records showing an onset of left leg and knee pain of a duration of seven years in May 2006.  Thus, the current assertions are not entitled to a finding of credibility as they conflict with the contemporaneous service records which reflect no lower extremity abnormalities on separation examination.  Moreover, no relevant symptoms or injuries were reported by the Veteran at the time of separation.  

Based upon the more probative evidence of record, the Board concludes that a left or right knee disability was not manifest during service, or to a compensable degree within one year of service, and that such processes are unrelated to service.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a leg disability is denied.

Service connection for a knee disability is denied.


REMAND

The Board remanded the appeal in October 2014 for additional VA examinations to be obtained to ascertain the etiology of the Veteran's psychiatric disability.  A VA examination was conducted in January 2015.  

The January 2015 VA examiner opined that it was less likely than not that the Veteran's psychiatric disorder began in service or is etiologically related to his service.  In support of their opinion, the examiner noted that the service treatment records do not clearly indicate symptoms of his current disorder in service.  The examiner noted the Veteran's report that his "nerves" were bothering him; however, this was in the context of wanting to leave the military to be with his family and not related to some chronic or persistent condition of depression or psychosis.  The examiner also noted that "Veteran was NOT diagnosed and or treated for depression, anxiety, and or sleep issues while in service."  

The Board notes that the Veteran was seen on February 21, 1978.  This treatment note indicates the Veteran was seen for complaints of insomnia.  The Board notes that the Veteran was seen on February 24, 1978.  This treatment note indicates the Veteran was seen for complaints of insomnia and irregular eating.  The assessment was mild depression.  The Board finds that the January 2015 VA examiner's inaccurate description of the symptoms demonstrated in service renders this opinion inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the January 2015 VA examination, if available, to provide the following opinion after review of the entire claims file for the diagnosed disability of schizoaffective disorder,  --  Is it at least as likely as not (50 percent probability or greater) that such disability began in or is related to the Veteran's military service?

The examiner must acknowledge the Veteran's complaints of insomnia on February 21, 1978 and the February 24, 1978 treatment note indicating the Veteran was seen for complaints of insomnia and irregular eating.  The assessment was mild depression.  

A complete rationale for all opinions expressed should be provided.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

2.  Thereafter, re-adjudicate the claim and if the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


